DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 10, 2021 has been entered and considered by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hossu, U.S. Patent Application Publication 2016/0110025 A1 (hereinafter Hossu), in view of Klinghult et al., U.S. Patent Application Publication 2016/0224144 A1 (hereinafter Klinghult).
Regarding claim 1, Hossu teaches a sensor assembly for integration in a display, comprising: a substrate having a top surface and a bottom surface (FIGS. 1-2, paragraph[0038]-[0039] of Hossu teach the apparatus according to FIG. 1 comprises an optical cover plate 1, on the surface 2 of which an object to be scanned is placed, in particular a document 10 or a finger 11 for capturing a fingerprint, wherein the cover plate 1 can be made from glass or plastic, in particular as a relatively thin plastic film; on that side of the cover plate 1 that is opposite the surface 2, microlenses 3 are provided, which may be omitted in the case of a sufficiently thin cover plate 1, as is illustrated in FIGS. 5 and 6; the microlenses 3 are assigned photosensors 4 which are located in the center of display pixels 6 comprising subpixels 5; the subpixels 5 can be configured in various colors, preferably red, green or blue, or emit such colored light, also monochromatic light; additionally, it is also possible to arrange an infrared-light-emitting subpixel 5 so as to ascertain the position of the object to be scanned even when it is dark; for particular security applications, UV-light-emitting subpixels 5 may also be provided; any desired combination of colors is conceivable; so as to protect the photosensor 4 against direct light incidence, that is to say in order to prevent that the light emitted by the display pixels 6 enters the photosensor 4 directly, said photosensor is provided with a shading mask 7, for example in the form of a metallization; and according to FIG. 2, the photosensor 4 is placed on a display pixel 6, after which it is possible to mount photosensors 4 for example on an OLED display, (i.e., Hossu teaches an apparatus having photosensors on an display pixel mounted on an OLED display)); 
a plurality of display pixels (6 FIGS. 1-2, and 5-6, paragraph[0038]-[0039] of Hossu, (i.e., Hossu teaches display pixels 6));;
and a plurality of optical detector elements (4 FIGS. 1-2, and 5-6, paragraph[0038]-[0039] of Hossu, (i.e., Hossu teaches photosensors 4)), 
wherein the plurality of display pixels,;; and the plurality of optical detector elements are arranged on the top surface of the substrate (FIGS. 1-2, and 5-6, paragraph[0038]-[0039] of Hossu, (i.e., Hossu teaches display pixels 6, an optical cover plate 1 having a bottom surface, a middle surface and a top surface 2, and photosensors 4 on and OLED display)); but does not expressly teach a plurality of first reflective surfaces; the plurality of first reflective surfaces.
However, Klinghult teaches a plurality of first reflective surfaces; the plurality of first reflective surfaces (15, 16, 31 FIGS. 1-2B, paragraph[0041] of Klinghult teaches FIG. 2B is a partial section view of the touch-sensing display panel in FIG. 2A; illustrated are a light transmissive light guide 2, an emitter 7 and image forming pixel elements 10, which may be comprised of red, green and blue emitting sub-pixels; the emitter emits light for propagation inside the light guide; the light may be of any wavelength, e.g. infrared light, visible light or UV light; in preferred embodiments, IR light is used, preferably in the range of 800-940 nm, e.g. 850 nm; in the embodiment illustrated in FIG. 2B the emitter anode 15 and the emitter cathode 16 are made of materials that are reflective in the emitter wavelength; the reflective material stops the emitted light from being emitted up through the light guide and the front surface; therefore the light can only be emitted via a side edge of the emitter, via an adjacent pixel element, into the light guide; consequently, more light will enter the light guide at an angle that allows propagation by TIR inside the light guide; and to stop light from being emitted towards the edges of the light guide, a reflective side layer 31 may be added to the emitter at the side facing away from the center of the display, and See also at least paragraphs[0030] and [0042] of Klinghult).
Furthermore, Hossu and Klinghult are considered to be analogous art because they are from the same field of endeavor with respect to a display apparatus, and involve the same problem of forming the display apparatus with a suitable element for optical sensing.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Hossu based on Klinghult to have a plurality of Klinghult is to have suitable integrated touch-sensing display panel (paragraph[0025] of Klinghult).
Regarding claim 2, Hossu and Klinghult teach the sensor assembly of claim 1, further comprising a transparent layer disposed above the substrate (1 FIGS. 1-2, and 5-6, paragraph[0045] of Hossu, and See also at least paragraphs[0038]-[0039], and [0044] of Hossu (i.e., Hossu teaches transparent optical cover plate 1 disposed above an OLED display)).
Regarding claim 3, Hossu and Klinghult teach the sensor assembly of claim 2, further comprising a plurality of second reflective surfaces above the transparent substrate (3, 4, 16 and 30, FIGS. 1-2B, paragraph[0026] of Klinghult teaches FIG. 1 illustrates the operating principle of a touch-sensing FTIR system; in the side view of FIG. 1 a beam of light is propagated by total internal reflection (TIR) inside a planar (two-dimensional) light guide 2; the light guide 2 comprises opposing surfaces 3, 4 which define a front (or top) boundary surface 3 and a rear (or bottom) boundary surface 4 of the light guide 2; each boundary surface 3, 4 reflects light that impinges on the boundary surface from within the light guide 2 at an angle that exceeds the so-called critical angle, as is well-known to the skilled person; when an object 5 is brought sufficiently close to one of the boundary surfaces (here, the top surface 3), part of the beam may be scattered by the object 5, part of the beam may be absorbed by the object 5, and part of the beam may continue to propagate in the light guide by TIR; thus, when the object 5 touches the top surface 3, which forms a “touch surface”, the total internal reflection is frustrated and the energy of the transmitted light is decreased, as indicated by the thinned lines to the right of the object 5; this phenomenon is known as FTIR (Frustrated Total Internal Reflection) and a corresponding touch-sensing device may be referred to as an “FTIR system”, and paragraph[0042] of Klinghult teaches the reflective anode 15 and/or cathode 16 may be made fully or partially of a reflective material or a combination of reflective materials, e.g. silver, copper or nano materials such as copper with nano silver; in FIG. 2C, an alternative embodiment is illustrated; in this embodiment the cathode 16 and anode 15 of the emitter 7 are transparent and coated with a layer 30 that is reflective to light of the emitter wavelength; the anode 15 and cathode 16 of the emitter OLED may be made from the same material and in the same process as the anode 15 and cathode 16 of the image forming elements 10; this may make manufacturing easier and cheaper; and the optional reflective layer 31 is also shown in FIG. 2C).
Regarding claim 7, Hossu and Klinghult teach the sensor assembly of claim 1, wherein the plurality of first reflective surfaces comprise mirrored surfaces (FIGS. 1-2, paragraph[0046] of Hossu teaches in this case, the light quantity reflected at the surface 1 depends on whether or not a finger 11 is in contact with the surface 2 and the light is coupled into the finger, as already explained further above and below with reference to the illustration according to FIG. 5, and See also at least paragraphs[0048]-[0050] of Hossu (i.e., Hossu teaches an optical cover plate 1 having at least a bottom surface and a top surface 2 that are mirrored)).
Regarding claim 10, Hossu teaches a method for making an optical sensor assembly for integration in a display, comprising: forming a substrate (FIGS. 1-2, paragraph[0038]-[0039] of Hossu teach the apparatus according to FIG. 1 comprises an optical cover plate 1, on the surface 2 of which an object to be scanned is placed, in particular a document 10 or a finger 11 for capturing a fingerprint, wherein the cover plate 1 can be made from glass or plastic, in particular as a relatively thin plastic film; on that side of the cover plate 1 that is opposite the surface 2, microlenses 3 are provided, which may be omitted in the case of a sufficiently thin cover plate 1, as is illustrated in FIGS. 5 and 6; the microlenses 3 are assigned photosensors 4 which are located in the center of display pixels 6 comprising subpixels 5; the subpixels 5 can be configured in various colors, preferably red, green or blue, or emit such colored light, also monochromatic light; additionally, it is also possible to arrange an infrared-light-emitting subpixel 5 so as to ascertain the position of the object to be scanned even when it is dark; for particular security applications, UV-light-emitting subpixels 5 may also be provided; any desired combination of colors is conceivable; so as to protect the photosensor 4 against direct light incidence, that is to say in order to prevent that the light emitted by the display pixels 6 enters the photosensor 4 directly, said photosensor is provided with a shading mask 7, for example in the form of a metallization; and according to FIG. 2, the photosensor 4 is placed on a display pixel 6, after which it is possible to mount photosensors 4 for example on an OLED display, (i.e., Hossu teaches an apparatus having a layer of photosensors on display pixels mounted on an OLED display)); 
forming a plurality of optical detector elements on the substrate (4 FIGS. 1-2, and 5-6, paragraph[0038]-[0039] of Hossu, (i.e., Hossu teaches photosensors 4));; and
forming a plurality of display pixels on the substrate (6 FIGS. 1-2, and 5-6, paragraph[0038]-[0039] of Hossu, (i.e., Hossu teaches display pixels 6)); but does not expressly teach forming a plurality of reflective surfaces on the substrate.
Klinghult teaches forming a plurality of reflective surfaces on the substrate (15, 16, 31 FIGS. 1-2B, paragraph[0041] of Klinghult teaches FIG. 2B is a partial section view of the touch-sensing display panel in FIG. 2A; illustrated are a light transmissive light guide 2, an emitter 7 and image forming pixel elements 10, which may be comprised of red, green and blue emitting sub-pixels; the emitter emits light for propagation inside the light guide; the light may be of any wavelength, e.g. infrared light, visible light or UV light; in preferred embodiments, IR light is used, preferably in the range of 800-940 nm, e.g. 850 nm; in the embodiment illustrated in FIG. 2B the emitter anode 15 and the emitter cathode 16 are made of materials that are reflective in the emitter wavelength; the reflective material stops the emitted light from being emitted up through the light guide and the front surface; therefore the light can only be emitted via a side edge of the emitter, via an adjacent pixel element, into the light guide; consequently, more light will enter the light guide at an angle that allows propagation by TIR inside the light guide; and to stop light from being emitted towards the edges of the light guide, a reflective side layer 31 may be added to the emitter at the side facing away from the center of the display, and See also at least paragraphs[0030] and [0042] of Klinghult).
Claims 4-6, 8-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hossu, in view of Klinghult, and Cok, U.S. Patent Application Publication 2008/0165267 A1 (hereinafter Cok).
Regarding claim 4, Hossu and Klinghult teach the sensor assembly of claim 3, further comprising; but do not expressly teach a blocking layer above the transparent substrate; wherein the blocking layer is a light absorbing material forming a plurality of apertures.
Cok teaches a blocking layer above the transparent substrate; wherein the blocking layer is a light absorbing material forming a plurality of apertures (64 FIGS. 14a-15, paragraph[0072] of Cok teaches as one example, FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture; incident light 60 passes through semi-transparent pixels 9 or display pixels 8, and miss a given image capture device 40; that light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images; capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk; additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display; to counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures; baffles 64 can be formed on either side of substrate 10 of display 5; it is noted that baffles 64, which are similar to a backing for display 5, are generally distinct from any thin film light absorbing layers that might be provided within the display micro-structure to reduce unintended stray reflections from incoming ambient light; with respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40; and of course, if semi-transparent pixels 9 are provided only in camera locations (see FIG. 14a), then baffles 64 may not be needed, or may only be need in proximity to apertures A, and See also at least paragraphs[0054]-[0055], and [0082] of Cok).
Hossu, Klinghult, and Cok are considered to be analogous art because they are from the same field of endeavor with respect to a display apparatus, and involve the same problem of forming the display apparatus with a suitable element for optical sensing.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Hossu based on Klinghult and Cok to have a blocking layer above the transparent substrate; wherein the blocking layer is a light absorbing material forming a plurality of apertures.  One reason for the modification as taught by Cok is to have suitable display apparatus that provides both image display and image capture functions (paragraph[0002] of Cok).
Regarding claim 5, Hossu and Klinghult teach the sensor assembly of claim 1, further comprising; but does not expressly teach a blocking layer having first portions above and parallel to a plane of the optical detector elements and second portions in an area that at least partially surrounds the optical detector elements.
However, Cok teaches a blocking layer having first portions above and parallel to a plane of the optical detector elements and second portions in an area that at least partially surrounds the optical detector elements (64 FIGS. 14a-15, paragraph[0072] of Cok teaches as one example, FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture; incident light 60 passes through semi-transparent pixels 9 or display pixels 8, and miss a given image capture device 40; that light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images; capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk; additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display; to counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures; baffles 64 can be formed on either side of substrate 10 of display 5; it is noted that baffles 64, which are similar to a backing for display 5, are generally distinct from any thin film light absorbing layers that might be provided within the display micro-structure to reduce unintended stray reflections from incoming ambient light; with respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40; and of course, if semi-transparent pixels 9 are provided only in camera locations (see FIG. 14a), then baffles 64 may not be needed, or may only be need in proximity to apertures A, and See also at least paragraphs[0054]-[0055], and [0082] of Cok).
Regarding claim 6, Hossu, Klinghult, and Cok teach the sensor assembly of claim 5, wherein the second portions are in a plane substantially perpendicular to the plane of the optical detector elements (FIGS. 14a-15, paragraph[0072] of Cok teaches as one example, FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture; incident light 60 passes through semi-transparent pixels 9 or display pixels 8, and miss a given image capture device 40; that light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images; capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk; additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display; to counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures; baffles 64 can be formed on either side of substrate 10 of display 5; it is noted that baffles 64, which are similar to a backing for display 5, are generally distinct from any thin film light absorbing layers that might be provided within the display micro-structure to reduce unintended stray reflections from incoming ambient light; with respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40; and of course, if semi-transparent pixels 9 are provided only in camera locations (see FIG. 14a), then baffles 64 may not be needed, or may only be need in proximity to apertures A, and See also at least paragraphs[0054]-[0055], and [0082] of Cok).
Regarding claim 8, Hossu and Klinghult teach the sensor assembly of claim 1, wherein the first reflective surfaces are (FIGS. 1-2, paragraph[0046] of Hossu teaches in this case, the light quantity reflected at the surface 1 depends on whether or not a finger 11 is in contact with the surface 2 and the light is coupled into the finger, as already explained further above and below with reference to the illustration according to FIG. 5, and See also at least paragraphs[0048]-[0050] of Hossu (i.e., Hossu teaches an optical cover plate 1 having a bottom surface, a middle surface and a top surface 2)); but do not expressly teach surrounded by a light absorbing material.
However, Cok teaches surrounded by a light absorbing material (64 FIGS. 14a-15, paragraph[0072] of Cok teaches as one example, FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture; incident light 60 passes through semi-transparent pixels 9 or display pixels 8, and miss a given image capture device 40; that light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images; capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk; additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display; to counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures; baffles 64 can be formed on either side of substrate 10 of display 5; it is noted that baffles 64, which are similar to a backing for display 5, are generally distinct from any thin film light absorbing layers that might be provided within the display micro-structure to reduce unintended stray reflections from incoming ambient light; with respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40; and of course, if semi-transparent pixels 9 are provided only in camera locations (see FIG. 14a), then baffles 64 may not be needed, or may only be need in proximity to apertures A, and See also at least paragraphs[0054]-[0055], [0082], and [0089] of Cok).
Regarding claim 9, Hossu and Klinghult teach wherein the first reflective surfaces are (FIGS. 1-2, paragraph[0046] of Hossu teaches in this case, the light quantity reflected at the surface 1 depends on whether or not a finger 11 is in contact with the surface 2 and the light is coupled into the finger, as already explained further above and below with reference to the illustration according to FIG. 5, and See also at least paragraphs[0048]-[0050] of Hossu (i.e., Hossu teaches an optical cover plate 1 having a bottom surface, a middle surface and a top surface 2)); but do not expressly teach recessed relative to the light absorbing material.
However, Cok teaches recessed relative to the light absorbing material (FIGS. 14a-15, paragraph[0072] of Cok teaches as one example, FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture; incident light 60 passes through semi-transparent pixels 9 or display pixels 8, and miss a given image capture device 40; that light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images; capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk; additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display; to counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures; baffles 64 can be formed on either side of substrate 10 of display 5; it is noted that baffles 64, which are similar to a backing for display 5, are generally distinct from any thin film light absorbing layers that might be provided within the display micro-structure to reduce unintended stray reflections from incoming ambient light; with respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40; and of course, if semi-transparent pixels 9 are provided only in camera locations (see FIG. 14a), then baffles 64 may not be needed, or may only be need in proximity to apertures A, and See also at least paragraphs[0054]-[0055], [0082], and [0089] of Cok).
Regarding claim 13, Hossu and Klinghult teach the method of claim 10, further comprising:; but do not expressly teach coating the substrate with a light absorbing layer having openings over the plurality of optical detector elements, the plurality of display pixels, and at least portions of the plurality of reflective surfaces.  
However, Cok teaches coating the substrate with a light absorbing layer having openings over the plurality of optical detector elements, the plurality of display pixels, and at least portions of the plurality of reflective surfaces (FIGS. 14a-15, paragraph[0072] of Cok teaches as one example, FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture; incident light 60 passes through semi-transparent pixels 9 or display pixels 8, and miss a given image capture device 40; that light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images; capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk; additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display; to counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures; baffles 64 can be formed on either side of substrate 10 of display 5; it is noted that baffles 64, which are similar to a backing for display 5, are generally distinct from any thin film light absorbing layers that might be provided within the display micro-structure to reduce unintended stray reflections from incoming ambient light; with respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40; and of course, if semi-transparent pixels 9 are provided only in camera locations (see FIG. 14a), then baffles 64 may not be needed, or may only be need in proximity to apertures A, and See also at least paragraphs[0054]-[0055], [0082], and [0089] of Cok).
Regarding claim 14, Hossu and Klinghult teach the method of claim 10, further comprising:; but do not expressly teach coating the substrate with a light absorbing layer before forming the plurality of optical detectors elements, the plurality of reflective surfaces, and the plurality of display pixels on the substrate.
However, Cok teaches coating the substrate with a light absorbing layer before forming the plurality of optical detectors elements, the plurality of reflective surfaces, and the plurality of display pixels on the substrate (FIGS. 14a-15, paragraph[0072] of Cok teaches as one example, FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture; incident light 60 passes through semi-transparent pixels 9 or display pixels 8, and miss a given image capture device 40; that light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images; capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk; additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display; to counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures; baffles 64 can be formed on either side of substrate 10 of display 5; it is noted that baffles 64, which are similar to a backing for display 5, are generally distinct from any thin film light absorbing layers that might be provided within the display micro-structure to reduce unintended stray reflections from incoming ambient light; with respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40; and of course, if semi-transparent pixels 9 are provided only in camera locations (see FIG. 14a), then baffles 64 may not be needed, or may only be need in proximity to apertures A, and See also at least paragraphs[0054]-[0055], [0082], and [0089] of Cok).
Regarding claim 15, Hossu and Klinghult teach the method of claim 10, wherein forming the plurality of reflective surfaces comprises: forming a continuous mirrored surface; and (FIGS. 1-2, paragraph[0046] of Hossu teaches in this case, the light quantity reflected at the surface 1 depends on whether or not a finger 11 is in contact with the surface 2 and the light is coupled into the finger, as already explained further above and below with reference to the illustration according to FIG. 5, and See also at least paragraphs[0048]-[0050] of Hossu (i.e., Hossu teaches an optical cover plate 1 that is formed having at least a bottom surface and a top surface 2 that are mirrored)); but do not expressly teach selectively disposing a light absorbing material on the continuous mirrored surface to form the plurality of reflective surfaces.
Cok teaches selectively disposing a light absorbing material on the continuous mirrored surface to form the plurality of reflective surfaces (FIGS. 14a-15, paragraph[0072] of Cok teaches as one example, FIG. 15 illustrates an integrated display and capture apparatus 100 that has baffles 64 to reduce image artifacts for both image display and image capture; incident light 60 passes through semi-transparent pixels 9 or display pixels 8, and miss a given image capture device 40; that light could enter the capture device 40 after various reflections and scattering events, and create ghost images or flare light, reducing image quality for either the displayed or captured images; capture device 40 can have an external housing 44 and internal baffles (not shown) that reduces this risk; additionally, some incident light could re-emerge from behind the display 5, through transparent pixels and display pixels 8, and provide ghosts or flare light into the images seen by a viewer of the display; to counter this, integrated display and capture apparatus 100 is equipped with one or more light absorbing baffles 64, which can include coated plates and surfaces, sheet polymer materials, or light trapping structures; baffles 64 can be formed on either side of substrate 10 of display 5; it is noted that baffles 64, which are similar to a backing for display 5, are generally distinct from any thin film light absorbing layers that might be provided within the display micro-structure to reduce unintended stray reflections from incoming ambient light; with respect to FIG. 14a, these baffles would be located behind display 5, in the regions at least between the various image capture devices 40; and of course, if semi-transparent pixels 9 are provided only in camera locations (see FIG. 14a), then baffles 64 may not be needed, or may only be need in proximity to apertures A, and See also at least paragraphs[0054]-[0055], [0082], and [0089] of Cok).
Potentially Allowable Subject Matter
Claim 16 is allowable, because for claim 16 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 11-12 the prior art references of record do not teach the combination of all element limitations as presently claimed. Still in addition, claims 17-20 are allowable because for each of claims 17-20, in light of their dependency on claim 16, the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record does not disclose the following limitations: “A sensor assembly for integration in a display, comprising: a substrate having a top surface and a bottom surface; a plurality of display pixels; a plurality of first reflective surfaces; and a plurality of optical detector elements; wherein the plurality of display pixels, the plurality of first reflective surfaces; and the plurality of optical detector elements are arranged on the top surface of the substrate”.
In regard to currently amended claim 10, Applicants submitted that the prior art of record does not disclose the following limitations: “A method for making an optical sensor assembly for integration in a display, comprising: forming a substrate; forming a plurality of optical detector elements on the substrate; forming a plurality of reflective surfaces on the substrate; and forming a plurality of display pixels on the substrate”.
Examiner respectfully disagrees.  In regard to the arguments ‘A’ and ‘B’ summarized above, paragraph[0038]-[0039] of Hossu teach the apparatus according to FIG. 1 comprises an optical cover plate 1, on the surface 2 of which an object to be scanned is placed, in particular a document 10 or a finger 11 for capturing a fingerprint, wherein the cover plate 1 can be made from glass or plastic, in particular as a relatively thin plastic film; on that side of the cover plate 1 that is opposite the surface 2, microlenses 3 are provided, which may be omitted in the case of a sufficiently thin cover plate 1, as is illustrated in FIGS. 5 and 6; the microlenses 3 are assigned photosensors 4 which are located in the center of display pixels 6 comprising subpixels 5; the subpixels 5 can be configured in various colors, preferably red, green or blue, or emit such colored light, also monochromatic light; additionally, it is also possible to arrange an infrared-light-emitting subpixel 5 so as to ascertain the position of the object to be scanned even when it is dark; for particular security applications, UV-light-emitting subpixels 5 may also be provided; any desired combination of colors is conceivable; so as to protect the photosensor 4 against direct light incidence, that is to say in order to prevent that the light emitted by the display pixels 6 enters the photosensor 4 directly, said photosensor is provided with a shading mask 7, for example in the form of a metallization; and according to FIG. 2, the photosensor 4 is placed on a display pixel 6, after which it is possible to mount photosensors 4 for example on an OLED display, (i.e., Hossu teaches an apparatus having photosensors on an display pixel mounted on an OLED display).
Hossu in light of FIGS. 1-2, and 5-6 teaches forming display pixels 6, a reflective optical cover plate 1, and photosensors 4 on an OLED display substrate.
In addition, paragraph[0041] of Klinghult teaches FIG. 2B is a partial section view of the touch-sensing display panel in FIG. 2A; illustrated are a light transmissive light guide 2, an emitter 7 and image forming pixel elements 10, which may be comprised of red, green and blue emitting sub-pixels; the emitter emits light for propagation inside the light guide; the light may be of any wavelength, e.g. infrared light, visible light or UV light; in preferred embodiments, IR light is used, preferably in the range of 800-940 nm, e.g. 850 nm; in the embodiment illustrated in FIG. 2B the emitter anode 15 and the emitter cathode 16 are made of materials that are reflective in the emitter wavelength; the reflective material stops the emitted light from being emitted up through the light guide and the front surface; therefore the light can only be emitted via a side edge of the emitter, via an adjacent pixel element, into the light guide; consequently, more light will enter the light guide at an angle that allows propagation by TIR inside the light guide; and to stop light from being emitted towards the edges of the light guide, a reflective side layer 31 may be added to the emitter at the side facing away from the center of the display, and See also at least paragraphs[0030] and [0042] of Klinghult.
Thus, Klinghult in light of FIG. 1-2B teaches forming a reflective cathode 16 and layer 30 that is a reflective coating on an OLED emitter, and even further a light guide 2 having a reflective front and reflective rear surfaces that are all disposed on a top surface of the OLED emitter.
Furthermore, as mentioned above, Hossu and Klinghult are considered to be analogous art because they are from the same field of endeavor with respect to a display apparatus, and involve the same problem of forming the display apparatus with a suitable element for optical Hossu based on Klinghult to have a plurality of first reflective surfaces; wherein the plurality of display pixels, the plurality of first reflective surfaces; and the plurality of optical detector elements are arranged on the top surface of the substrate.  One reason for the modification as taught by Klinghult is to have suitable integrated touch-sensing display panel (paragraph[0025] of Klinghult).
Also, in regard to independent claims 1 and 10 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A.’ and ‘B.’, summarized above, also applies to respective dependent claims.














Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621